DENSON, J.
The defendant was convicted in the county court of Washington county for the crime of carrying a pistol concealed about his person. The term of the court at which the conviction was secured was held at St. Stephens on the 7th day of July, 1908. The defendant has appealed, and here insists that the judgment of conviction is void, because the court was not authorized by law to be held at St. Stephens — that the law fixed Chatom as the place where the court should be held.
On January 27, 1907, there was held in Washington county an election at which it was determined that the county seat of that county should be removed to diatom. The validity of the election was assailed, but it was upheld in the case of Commissioners v. Bowling, 151 Ala. 561, 44 South. 465, and Ohatom became the county seat of the county, as the result of that election, UDder the provisions of the act of March 3, 1903, entitled “An act to provide for holding elections on the question of changing or locating county seats, etc.” Acts 1903, p. 117. Section 17 of this act was amended by the act of March 2, 1907 (Acts 1907, p. 251) ; and by the terms of the amendatory act it is perfectly clear that no court of record could be legally held in Washington county, after the expiration of 12 months from January 27, 1907, (the day upon which the election was held), at any place other than Ohatom, the new county *113seat. But the Legislature, at the special session held in 1907, passed an act, entitled “An act to extend the time for the completion of the courthouse and jail buildings at Chatom, Washington county, Alabama.” Section 1 of this act, after extending the time within which the courthouse and jail should be completed, and requiring that such buildings should be completed in time to enable the circuit court to hold its fall, 1908, at Chatom,, provides: “And pending the final completion of said buildings and until said fall term of said court, all courts of said county shall be held at St. Stephens, Alabama.” Loc. Acts Sp. Sess. 1907, p. 28.
The constitutionality of this act, so far as the provision above quoted is concerned, is assailed, in brief of appellant’s counsel, upon the idea that the subject thereof is not one expressed in, or covered or suggested by, the title to the act, nor necessary or proper to the full rounding out of an enactment upon the subject which is expressed in the title. — Const. 1901, § 45. In Bell’s Case, this court, quoting from Division of Howard County, 15 Kan. 194, said: “The ‘subject’ to be contained in a bill may be as broad and comprehensive -as the Legislature may choose to make it. It may include innumerable minor subjects, provided all these minor subjects are capable of being so combined as to form only one grand and comprehensive subject; and if the title of the bill, containing this grand and comprehensive subject, is also comprehensive enough to include all these minor subjects as one subject, the bill and all parts thereof will be valid.” — Bell v. State, 115 Ala. 87, 22 South. 453; Ballentyne v. Wickersham, 75 Ala. 533; Builders’, etc., Co. v. Lucas, 119 Ala. 202, 24 South. 416. The title to the bill here under consideration is specific and definite, referring only to the extension of the time hitherto given within which the courthouse and jail at *114Chatom might be completed; and while it may be that the title could have been so written as to include, along with the subject expressed, a provision that all courts of the county should be held at St. Stephens until said new buildings were completed, without offending against that clause of the Constitution which requires that “each law shall contain but one subject, which shall be clearly expressed in the title,” the fact remains that it was not so written.
As intimated above, the title to the act is not a general one, but is essentialy restrictive — about as much so as a title could well be framed; and what we said in the case of L. & N. R. R. Co. v. Grant, 153 Ala. 112, 45 South. 226, quoting from Cooley on Constitutional Limitations (7th Ed.) p. 112, is peculiarly applicable here: “As the Legislature may make the title to an act as restrictive as they please, it is obvious that they may sometimes so frame it as to preclude many matters being included in the act which might with entire propriety have been embraced in one enactment with the matters indicated by the title, hut which must now be excluded because the title has been made unnecessarily restrictive. The courts cannot enlarge the scope of the title. They are vested with no dispensing power. The Constitution has made the title the exclusive index to the legislative intent as to what shall have operation. It is no answer to say the title might have been made more comprehensive, if in fact the Legislature have not seen fit to make it so.” — Governor v. Trustees, etc., 45 N. J. Law, 399. The title in question, on its face, plainly indicates a purpose to legislate on the subject of extending the time for the completion of the courthouse and jail only; and no member of the legislature, from inspecting the title or hearing it read, would have been informed that thereunder it was proposed to legislate upon the subject of *115continuing the sessions of the court at St. Stephens, or was intended to repeal the provision of the act of March 2, 1907, which prohibits courts from being held at St. Stephens after 12 months from the date on which the election to determine whether the county seat should be removed to C'hatom was held.
On the foregoing considerations and authorities, we conclude that that part of the act of November 23, 1907, provided that all courts of said county should be held at St. Stephens until the fall term, 1908, of the circuit court, is void, and, of consequence, that the term of the county court at which this conviction was secured was held at a place not authorized by law. It follows that the judgment of conviction is void and will not support, an appeal. — Kidd v. Burke, 142 Ala. 625, 38 South. 241.
The appeal is dismissed.
Dowdell, C. J., and Simpson and Mayfield, JJ. concur.